Citation Nr: 0507949	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  02-20 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD) and asthma.

2.  Entitlement to service connection for glaucoma with 
cataracts, post-extraction, with IOL placement.

3.  Entitlement to service connection for erectile 
dysfunction, post penile implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for pulmonary disease, 
glaucoma with cataracts, and erectile dysfunction.  The 
veteran subsequently perfected an appeal regarding each of 
those issues.  

In April 2003, the veteran, accompanied by his wife and 
representative, appeared at a videoconference hearing at the 
RO before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  A transcript is of record.

This case was previously before the Board in September 2003, 
at which time it was remanded for additional evidentiary 
development.  While the Board regrets any further delay in 
the adjudication of the case, for reasons explained herein, 
this case must again be remanded for additional evidentiary 
development consistent with a new law enacted subsequent to 
September 2003 which is pertinent to this claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.




REMAND

The veteran is seeking entitlement to service connection for 
a pulmonary disorder.  He is also seeking service connection 
for glaucoma with cataracts, and erectile dysfunction, 
claiming that these disabilities developed as a result of 
medication (steroid therapy) that he was prescribed for 
treatment of his pulmonary disorder.  All three service 
connection claims are inextricably intertwined, inasmuch as 
entitlement to service connection for a pulmonary disorder 
may affect the merits and outcome of the other two claims.  
The U.S. Court of Appeals for Veterans Claims has held that 
two or more issues are "inextricably intertwined" when they 
are so closely tied together that a final decision cannot be 
rendered unless all of the issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The veteran contends that he developed a pulmonary disorder 
as a result of exposure to various biological and chemical 
agents while serving as a medical technician aboard the USS 
Granville S. Hall from 1963 to 1965.  He reports that he 
participated in Project Shipboard Hazard and Defense (SHAD), 
which involved conducting various tests on animals to 
determine the effectiveness of shipboard detection and 
protective measures against chemical and biological threats.  
In support of his claim, the veteran has submitted several 
informational letters from the VA Undersecretary for Health, 
which show that the materials used for testing in Project 
SHAD included biological warfare agent stimulants, chemical 
warfare agents, chemical warfare agent stimulants, and 
various chemical decontaminants.

The evidence on file at the time of the Board's September 
2003 remand generally supported the veteran's contention that 
he was exposed to chemical and biological agents while 
participating in Project SHAD.  Various documents issued by 
the VA Undersecretary for Health appeared to verify that the 
USS Granville S. Hall did participate in that project.  
Furthermore, the veteran's DD 214, Report of Transfer or 
Discharge, reveals that his military occupational specialty 
(MOS) was medical technician, and that he served as part of 
the "research and tech staff" aboard the USS Granville 
Hall.  The Board remanded the case in September 2003 so that 
the RO could obtain the veteran's service personnel records, 
and obtain further detail regarding the participation of the 
USS Greenville S. Hall in Project SHAD, and the veteran's 
direct participation in the testing.

Pursuant to that remand, the file reflects that research was 
conducted in April 2004 which indicates that the veteran was 
listed in the Project 112/SHAD database as a participant 
aboard the USS Granville S. Hall during test SHADY GROVE from 
January 22 to April 9, 1965.  The research results indicate 
that information about the specific ships involved and the 
known health effects from exposures to agents that were used 
in Project 112/SHAD tests was obtained from DOD's website at:  
www.deploymentlink.osd.mil/pdfs/shady_grove_revised.pdf.  
Also associated with the records was a fact sheet issued by 
the Department of Defense with regard to SHAD - Shady Grove 
testing.  

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The directive also contains the following note 
- 

NOTE:  Information about the specific ships 
involved and the known health effects from 
exposures to agents that were used in Project 
112/SHAD tests is available along with other 
relevant background information at 
http://www.va.gov/shad/.  Another source of 
information regarding Project 112 tests is DOD's 
website at:  
www.deploymentlink.osd.mil/current_issues/shad/sha
d_intro.shtml.

VHA Directive 2004-016 also provided that VHA was contacting 
identified test participation veterans and urging them to 
have a clinical evaluation at the nearest VAMC if they have 
any health concerns.  It explained that these veterans are to 
be offered a complete "Primary Care New Patient History and 
Physical Examination" even if the veteran previously 
received healthcare from VA.  Each VA medical facility will 
have a designated representative to provide information about 
this testing and the possible adverse health effects.

Since the veteran's direct participation in SHAD testing has 
been established, and in light of this recent directive from 
VHA, the present case is remanded to provide this veteran 
with a complete Project 112/SHAD examination. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO should request the veteran to 
identify all health care providers who may 
have medical records pertinent to his service 
connection claims (pulmonary disorder, 
glaucoma with cataracts, erectile 
dysfunction).  The RO should then obtain 
records of treatment from all identified 
sources.  All records and/or responses 
received should be associated with the claims 
file.

2.  The veteran should be scheduled for a 
thorough VA examination in accordance with 
VHA Directive 2004-016, entitled "Provision 
of Health Care Services to Veterans Involved 
in Project 112/Shipboard Hazard and Defense 
(SHAD) Testing."  As indicated above, the 
Directive is dated April 5, 2004.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail. The claims folder must 
be available to the examiner(s), and review 
of the pertinent evidence therein should be 
noted.

a.  The examiner(s) must express opinions 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that that the veteran has any 
pulmonary condition, including COPD and 
asthma, as a result of active service, 
including as a result of exposure to 
hazardous materials during SHAD testing, or 
whether such a relationship to service and 
hazardous-material exposure is unlikely 
(i.e., less than a 50-50 degree of 
probability).

b.  The veteran has also filed service 
connection claims for glaucoma with 
cataracts, and erectile dysfunction (post 
penile implant), claiming that both of 
these conditions developed as a result of 
medication prescribed for the pulmonary 
disorder (steroid therapy).  In this 
regard, the examiner(s) is/are requested to 
review the claims folder and provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the development 
of glaucoma and/or erectile dysfunction was 
etiologically related to medication 
prescribed/steroid therapy for the 
veteran's pulmonary disorder, or whether 
such an etiological relationship is 
unlikely (i.e., less than a 50-50 degree of 
probability).

c.  Note:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issues on appeal.  If 
any claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



